t c memo united_states tax_court george ellsworth harris petitioner v commissioner of internal revenue respondent docket no filed date george ellsworth harris pro_se noelle white for respondent memorandum findings_of_fact and opinion morrison judge this case presents the issue of whether petitioner george ellsworth harris is required to include dollar_figure that he received from integrated communications systems network in his income for findings_of_fact during harris was the president and ceo of a video- conferencing company called integrated communications systems network this company which we will refer to as integrated was a subchapter_s_corporation in harris was one of the shareholders of integrated harris’ salary was dollar_figure per month during during that year harris was awarded a bonus of dollar_figure for exceptional performance in his handling of a particular transaction because of a shortage of cash for one or two months integrated did not pay harris the full amount of this salary and bonus during integrated reported on an irs form_w-2 wage and tax statement that it had paid him dollar_figure in in harris made payments to integrated in order to purchase stock he also made payments to integrated as short- term loans integrated made substantial payments to harris to reimburse him for expenses for_the_use_of his airplane on company business integrated issued harris an irs form 1099-misc miscellaneous income on which it reported that it had paid him dollar_figure in nonwage income during 1some of the facts have been stipulated by the parties the stipulation of facts and its attached exhibits are incorporated by reference 2the irs has prescribed form 1099-misc for reporting certain kinds of income other than wages the form that integrated continued on his income_tax return which he filed in harris reported dollar_figure on the line for wages salaries tips etc and dollar_figure on the line for other income the dollar_figure entry was further described on the return as misc big_number harris had an accounting firm prepare his return and did not review it carefully before signing it in harris sent the irs a letter on which he claimed that his gross_income for should be reduced by excluding the dollar_figure he had reported as other income however harris later conceded that dollar_figure of the dollar_figure represented a car allowance that was includable in income in harris filed an amended_return for on which he claimed that his gross_income was dollar_figure less than he had originally reported the amended_return contained the explanation taxpayer improperly included 1099misc in amount of dollar_figure on original return filed the irs rejected the assertion on the amended_return and determined a deficiency of dollar_figure in harris’s income_tax for reasons unrelated to the tax treatment of the dollar_figure entry harris filed a petition with the tax_court harris has now continued issued harris is not in the record the record does not indicate which of its preprinted boxes for various categories of income integrated may have used to report its payments to harris 3harris lived in maryland at the time he filed the petition conceded that his tax treatment of the issues giving rise to the deficiency was incorrect however we still face the issue of whether the dollar_figure entry is includable in harris’s income opinion harris contends that dollar_figure of the dollar_figure reported on the form 1099-misc is not includable in his income his theory is that the dollar_figure was not compensation_for services but was some type of payment that is not includable in income such as a reimbursement for expenses a repayment of a loan or a return_of_capital the taxpayer generally has the burden_of_proof rule a tax_court rules_of_practice and procedure this means that if the evidence before us is in equipoise or otherwise insufficient to carry that burden we will generally sustain the irs’s determination see 40_tc_304 sec_7491 of the internal_revenue_code shifts to the irs the burden_of_proof on a given factual issue relevant to the taxpayer’s liability if the taxpayer introduces credible_evidence has complied with applicable substantiation requirements has maintained all required records and has cooperated with reasonable information requests from the irs sec_7491 applies only to court proceedings arising in connection with examinations commencing after its date of enactment_date and in cases in which there is no examination to court proceedings arising in connection with continued credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness weaver v commissioner tcmemo_2004_108 using the definition set forth in h conf rept pincite 1998_3_cb_747 we have found evidence which is vague or markedly incomplete not to be credible weaver v commissioner supra the taxpayer has the burden of proving that the requirements of sec_7491 have been met see miner v commissioner tcmemo_2003_39 h conf rept supra pincite s rept pincite 1998_3_cb_537 aside from sec_7491 harris has provided no other reason the burden_of_proof should be shifted to the irs harris argues that the dollar_figure entry could have been a nontaxable reimbursement a loan repayment or a return_of_capital we agree that these are all possibilities but these possibilities are not supported by credible_evidence harris’s testimony that the dollar_figure was non-taxable was vague and uncertain for instance he could not say whether the continued taxable periods or events beginning or occurring after the date of enactment see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_685 we infer that the effective-date provision has been satisfied from the irs’s acknowledgment that it audited harris’s tax_return and the fact that it argued about the substantive requirements but not the effective-date requirements of sec_7491 payment was a reimbursement a loan repayment a return_of_capital or some other type of non-taxable payment james carney who was a director of integrated and chairman of its compensation committee testified that the dollar_figure amount on the form_w-2 was consistent with his direct knowledge of harris’s total compensation_for the year carney admitted that his knowledge of harris’s compensation is incomplete he was not familiar with how integrated operated before date he did not personally handle the company’s payroll maintain its books from day to day or prepare the form_w-2 one item of documentary_evidence upon which harris focuses is a accounting entry that describes a dollar_figure payment from integrated to harris in date as relating to an account payable there is no direct evidence that this entry corresponds to a portion of the dollar_figure reported on the form 1099-misc the accounting entry is an item on a check register of integrated’s disbursements greater than dollar_figure over the period september through date harris did not present comprehensive accounting_records for integrated harris also did not otherwise establish that the entry reflects the company’s only accounting event that could plausibly explain the form 1099-misc we thus cannot infer from an absence of other pertinent accounting entries that this particular entry corresponds to the form 1099-misc the trial record contains several checks drawn upon harris’s personal account for payment to integrated early in the purpose of the payments that were effected by these checks is unclear each check was for tens of thousands of dollars one check dated date was for dollar_figure because this is the same amount as the date account payable entry harris asks us to conclude that he lent dollar_figure to integrated on date and that it repaid him in date he has not set forth credible_evidence on this point nothing in the record indicates that his dollar_figure payment was a loan and we do not have enough information about his dealings with integrated to do more than speculate that the dollar_figure payment integrated made was a return of his payment moreover as we discussed earlier harris has not tied the dollar_figure that was reflected in the accounting entry to the dollar_figure on the form 1099-misc harris contends that a document entitled other deductions shows that integrated did not deduct an amount corresponding to the dollar_figure entry that he maintains should be excluded from his gross_income he argues that the treatment by integrated of the dollar_figure payment as nondeductible indicates that the payment was not income to him we do not find the document to show whether integrated claimed a deduction for the dollar_figure amount it does not purport to be a complete list of the deductions integrated claimed for in sum harris failed to offer any credible_evidence in support of his contention that his gross_income should be reduced by dollar_figure consequently there is no basis for shifting the burden_of_proof to the irs to reflect the foregoing decision will be entered for respondent
